Citation Nr: 0510437	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The medical evidence contains a current, clear medical 
diagnosis of PTSD.

2.  The veteran's PTSD has been diagnosed based on his 
claimed in-service stressors.

3.  Records from the veteran's unit during his service in 
Vietnam reflect that fatalities were incurred during a mine 
sweep, a dump truck hit a mine and was considered a combat 
loss, and the unit received rockets and small arms fire at an 
aircraft pad, one small ammo dump exploded and there were 
three personnel killed and one military vehicle destroyed.


CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1154, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that the applicable rating criteria for service connection 
for PTSD, 38 C.F.R. § 3.304(f), was amended on June 18, 1999, 
and made effective to March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  
Although the amended regulation purports to essentially 
restate the three essential elements previously in effect, 
the Board finds that due to the timing of the veteran's claim 
the amended regulations are applicable in this instance.

By way of background, under the old or pre-amendment 
regulations, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the amended regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(2004).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the Veterans Claims 
Court held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f) (2004); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the amended regulations, the reference to combat 
citations was removed.  Nonetheless, under both the old and 
the amended regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The veteran maintains that he is entitled to service 
connection for PTSD.  He asserts that he witnessed two fellow 
soldiers killed in action while they were clearing a sector 
of jungle known as "Rocket City" due to enemy mortars, and 
that his unit was under daily enemy mortar fire and rifle 
fire during their mission to clear land in known Viet Cong 
areas.  

Post service medical evidence is devoid of a diagnosis of or 
treatment for PTSD for many years after service separation.  
However, in a June 2003 Mental Health outpatient treatment 
consultation note, the treating physician diagnosed PTSD as 
related to the veteran's service in Vietnam.   Therefore, the 
Board finds that he has a current diagnosis of PTSD.

Next, the Board finds that the veteran's diagnosis of PTSD 
was related to his military experiences.  Specifically, at 
the time of his initial diagnosis, he reported stressors 
related to seeing dead bodies, soldiers killed in action, and 
rocket attacks.  Moreover, the treating physician diagnosed 
"PTSD-Vietnam."  As such, the Board concludes that that the 
medical evidence establishes a link between the veteran's 
current symptoms of PTSD and in-service stressors.  

Turning now to the final element, credible supporting 
evidence that the claimed in-service stressor occurred, the 
Board finds that the veteran's lay statements are consistent 
with unit records received from USASCRUR.  Specifically, in 
December 2004 correspondence, the USASCRUR indicated that it 
had reviewed the Weekly Report for the period from February 
28, 1969, to March 2, 1969.  

During that one-week period, there was one bypass culvert 
blown and a main road cratered at an existing culvert site, 
one man was killed and one man wounded when a mine was 
detonated during a mine sweep of an area, and one hand 
grenade was blown in place.  On February 25, 1969, a 5-ton 
dump truck hit a land mine.  Although no casualties occurred, 
the truck was considered a combat loss.

The USASCRUR also reviewed the Daily Staff Journals for two 
days in early May 1969.  It was reported that the veteran's 
unit received rockets and small arms fire at an aircraft pad.  
One small ammo dump exploded.  As a result, three personnel 
were killed and one military vehicle was destroyed.

Although the veteran was not mentioned by name in any of 
these reports, the Board finds that this evidence is 
sufficient to corroborate that the stressors asserted by the 
veteran actually occurred.  The Board notes that the two 
deaths identified by the veteran were unable to be 
corroborated due to inconsistent dates and units.  

Nonetheless, the records corroborate the veteran's assertions 
as to enemy rocket attacks occurring during the time period 
he was assigned to the unit.  Moreover, it is clear that the 
unit suffered multiple casualties as a result of involvement 
with the enemy during the period that the veteran was 
assigned there.

The Veterans Claims Court has determined that there need not 
be corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In Suozzi, the Veterans 
Claims Court stressed that the veteran cannot be "detached 
and protected from events that affected his company."  More 
recently, the Veterans Claims Court concluded:

[t]he veteran . . . submitted his unit 
log and unit records . . . , independent 
descriptions of rocket attacks his unit 
experienced . . . , which would, when 
viewed in the light most favorable to the 
veteran, objectively corroborate his 
claim of having experienced rocket 
attacks . . . Although the unit records 
do not specifically state that the 
veteran was present during the rocket 
attacks, the fact that he was stationed 
with a unit that was present while such 
attacks occurred would strongly suggest 
that he was, in fact, exposed to the 
attacks.

See Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the veteran asserted that he was exposed to 
mortar attacks and enemy fire.  The unit records reflect 
incidents of land mines, enemy fire, and fatalities.  
Moreover, the veteran's presence at these events is 
consistent with his duties as a tractor operator (listed in 
his service personnel records) and the unit's mission as a 
construction unit.  

Given the veteran's statements as to the events in service, 
the confirmation of those events by unit records, in addition 
to a diagnosis of PTSD, which is linked to the in-service 
incidents, the Board finds that the evidence is sufficient to 
corroborate that the stressors actually occurred.  
Accordingly, the Board finds that the criteria to establish 
service connection for PTSD have been met in this case.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002). 

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim for entitlement to service connection for PTSD is 
granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


